Fourth Court of Appeals
                                San Antonio, Texas
                                    September 6, 2018

                                   No. 04-18-00220-CR

                                     Gilbert TELLO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CRN000013-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

        Cynthia Perez Lenz’s notification of late record is hereby GRANTED. The reporter’s
record is due no later than September 24, 2018. NO FURTHER EXTENSIONS OF TIME WILL
BE CONSIDERED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court